Napton, Judge,
delivered the opinion of the court.
The doctrine that color raises the presumption of slavery was, in our opinion, not applicable to this case, and the instruction upon that point should not have been given. The suit was for unlawful detainer and the defendant admitted himself to be in possession of the premises under a lease from the plaintiff. The point in dispute was whether the lease had been forfeited or terminated. The plaintiff, if a slave, could have had no title to the premises; but the defendant’s admission that his possession was held under a lease from the plaintiff precluded him from denying the title, and it did not lie in his mouth to say that the plaintiff was a slave. There was no room for submitting any presumptions about the matter to the jury, one presumption in law being destroyed by the other.
The judgment will be reversed and the cause remanded;
the other judges concur.